IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00336-CR

MICHAEL RAY FERGUSON,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                           From the County Court at Law
                               Navarro County, Texas
                             Trial Court No. C37620-CR


                                        ORDER


       Appellant’s brief was due February 25, 2019. In his first motion for extension of

time, appellant requested an additional 120 days to file his brief. An extension of time of

only 60 days was granted, and appellant’s brief is currently due May 13, 2019.

       Appellant has now filed a second motion for extension for time requesting an

additional 120 days to file his brief. He contends he is not in possession of State’s Exhibit

1, which he labels as a “Body cam video of Chief Miers,” and is attempting to obtain a

copy of the “disc.” State’s Exhibit 1 is not a disc or a body cam video. Although
confusingly labeled “Download” by the reporter in the index of Volume 3 of the

reporter’s record, State’s Exhibit 1 is actually a print-out of notes downloaded from a cell

phone. The notes are in the reporter’s record.

        Accordingly, appellant’s Motion to Extend Time to File Appellant’s Brief, filed on

May 10, 2019, is denied. Appellant’s brief is due 30 days from the date of this order.


                                          PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion denied
Order issued and filed May 22, 2019




Ferguson v. State                                                                     Page 2